Hammond, J.
Under the circumstances we do not think the evidence would warrant a finding that there was any invitation to the plaintiff to use the derrick. The time had come to take down the heavy derrick which had been used by the employees of Rand, for whom the plaintiff was working. It was in the way of the roofers who were about to go to work. The derrick was a “ pretty simple appliance,” “ a little roofer’s derrick.” The-plaintiff was not invited to use it. He was simply permitted to use it as it was. The absence of the “ mousing ” was easily seen, and the plaintiff took his risk of using it as it was. In the opinion of the majority of the court the defendant failed in no duty owed him as a licensee.

Exceptions overruled.